NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 9 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    16-50161

                Plaintiff-Appellee,             D.C. No. 2:15-cr-00478-GW-1

 v.
                                                MEMORANDUM*
STEPHEN YOUNG KANG,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                    George H. Wu, District Judge, Presiding

                           Submitted February 7, 2018**
                              Pasadena, California

Before: GRABER and HURWITZ, Circuit Judges, and KORMAN,*** District
Judge.

      Stephen Kang appeals the district court’s decision to seal a restitution order.

Because Kang signed a valid appeal waiver, we dismiss the appeal.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Edward R. Korman, United States District Judge for
the Eastern District of New York, sitting by designation.
      1. Kang’s plea agreement waived his right to appeal “the amount and terms

of any restitution order.” One of the restitution order’s terms provides for sealing.

We analyze plea agreements under contract law, United States v. De la Fuente, 8
F.3d 1333, 1337 (9th Cir. 1993), and a contract term providing for confidentiality is

generally enforceable, see Union Pac. R.R. Co. v. Mower, 219 F.3d 1069, 1073–76

(9th Cir. 2000); see also Term, Black’s Law Dictionary (10th ed. 2014) (defining

terms as “[p]rovisions that define an agreement’s scope; conditions or stipulations”).

      2. Kang argues that because the waiver is located in a section of the plea

agreement entitled “limited mutual waiver of appeal of sentence,” it applies only to

his sentence. That argument fails, as the waiver expressly covers the “terms of the

restitution order.”

      APPEAL DISMISSED.




                                          2